        Case 3:19-cv-02027-MEM Document 35 Filed 10/14/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD HAZELTON,                         :

                  Plaintiff               :   CIVIL ACTION NO. 3:19-2027

       v.                                 :         (JUDGE MANNION)

KERRI NOEL SAVAGE, et al.,                :

                 Defendants               :


                                MEMORANDUM

      Presently before the court is the August 3, 2020 report and

recommendation (“Report”) of Magistrate Judge William Arbuckle, (Doc. 32),

which recommends that the second amended complaint (“SAC”) of pro se

plaintiff Richard Hazelton, pursuant to 42 U.S.C. §1983, be dismissed with

prejudice under 28 U.S.C. §1915(e)(2)(B)(ii) for failure to state a claim upon

which relief can be granted. Plaintiff also filed an application to proceed in

forma pauperis. The Report finds that despite filing two amendments to his

original complaint, plaintiff still fails to state a cognizable constitutional claim

related to his 2019 arrest in Lackawanna County Court on charges of retail

theft and receiving stolen property. See Commonwealth                 v.   Richard
          Case 3:19-cv-02027-MEM Document 35 Filed 10/14/20 Page 2 of 4




Hazelton, No. CP-35-CR-0000392-2019 (C.C.P. Lackawanna County).1 The

Report indicates that plaintiff’s state court criminal case is still pending. To

date, plaintiff’s SAC has not been served on defendants since it was subject

to mandatory screening under with 28 U.S.C. §1915(e)(2).2 See Passarella

v. Menapace, 2018 WL 4219347 (M.D. Pa. Sept. 5, 2018). No party has filed

objections to the Report, and the time within which objections were due has

expired.3 For the following reasons, the report and recommendation, (Doc.

32), will be ADOPTED and, plaintiff’s SAC, (Doc. 21), will be DISMISSED

WITH PREJUDICE.4




      1
        The court takes judicial notice of plaintiff’s Lackawanna County Court
Criminal Docket which indicates that his criminal charges are still pending
against him and that he has pre-trial motions pending with the court. See
http://www.pacourts.us/courts/courts-of-common-pleas/docket-sheets.
       2
         Even though plaintiff’s SAC was not yet served, defendant Bell and
defendant Savage filed motions to dismiss it. (Docs. 22 & 23). The Report
finds that these motions should be denied as moot since it recommends that
plaintiff’s SAC be dismissed without leave to amend.
       3
         The docket indicates that the Report was mailed to plaintiff at his last
known address at SCI Waymart but that it was “Refused” and returned to
sender. (Doc. 33).
       On October 13, 2020, plaintiff filed a motion for appointment of counsel.
(Doc. 34).
       4
         Since Judge Arbuckle stated the full procedural history of this case in
his Report, as well as the names and positions of the 17 defendants and the
claims against them, and since the parties did not object to it, the court will
not repeat it herein.

                                      -2-
          Case 3:19-cv-02027-MEM Document 35 Filed 10/14/20 Page 3 of 4




   I.      STANDARD OF REVIEW

         Where no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.3.



   II.     DISCUSSION

         Judge Arbuckle analyzes the constitutional claims raised by plaintiff in

his SAC and correctly applies the law to them, and explains why they fail to

state any cognizable claim. Thus, the court will not rehash this thorough

explanation in the Report.

         The Report also indicates that since plaintiff has been afforded two

opportunities to amend his complaint and has still failed to plead a plausible

claim, it would be futile and prejudicial to defendants to grant him further


                                       -3-
              Case 3:19-cv-02027-MEM Document 35 Filed 10/14/20 Page 4 of 4




leave to amend his SAC. As such, the Report recommends that the court

dismiss plaintiff’s SAC without leave to amend, and to close this case.

             The court has reviewed the reasons presented by Judge Arbuckle for

recommending that the plaintiff’s SAC be dismissed, and because the court

agrees with the sound reasoning that led the Judge to the conclusions in his

Report and finds no clear error on the face of the record, the court will adopt

the Report in its entirety.



     III.      CONCLUSION

             In light of the foregoing, Judge Arbuckle’s Report, (Doc. 32), will be

ADOPTED IN ITS ENTIRETY, and plaintiff’s SAC, (Doc. 21), will be

DISMISSED WITH PREJUDICE. Plainitff’s motion for appointment of

counsel, (Doc. 34), will be DENIED AS MOOT. An appropriate order shall

follow.



                                              s/   Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge



DATE: October 14, 2020
19-2027-01




                                           -4-
